FILE COPY




                                    11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                       JUDGMENT

In re Robert Munoz,                                      * Original Proceeding

No. 11-15-00044-CR                                       * March 12, 2015

                                                         * Panel consists of: Wright, C.J.,
                                                           Willson, J., and Bailey, J.




       This Court has considered Relator’s pro se “Application for Writ of Habeas Corpus Pending
Appeal “to Release Pending Appeal’” and concludes that the petition should be denied. Therefore,
the Relator’s pro se “Application for Writ of Habeas Corpus Pending Appeal “to Release Pending
Appeal’” is denied.